Case 19-11200      Doc 39     Filed 12/11/20     Entered 12/11/20 09:06:58   Desc    Page 1
                                               of 2




Dated: December 11, 2020
The following is SO ORDERED:


                                                  ________________________________________
                                                                Jimmy L. Croom
                                                     UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                                 Western District Of Tennessee
                                       Eastern Division


In Re:                                                                Case No. 19-11200
Phillip Dotson & Trinetta Dotson
Debtors                                                               Chapter 13

           ORDER CONDITIONALLY DENYING TRUSTEE'S MOTION TO DISMISS

   This matter came for hearing on December 10, 2020, after notice and opportunity for a
hearing, on the Trustee's motion to dismiss this case.

    The motion of the Trustee to dismiss this case is denied, conditioned upon the Debtors'
making future plan payments in a timely manner and in the amount required for execution of
the plan. Upon the Debtors' failure to make such payments, without explanation satisfactory
to the Court or the Trustee, the Trustee may present an order dismissing this case without
further notice or hearing.

    All payments shall be by payroll deduction, money order or bank check.     Payments by
personal check or cash are not authorized.

/s/Timothy H. Ivy
Timothy H. Ivy (18053)
Chapter 13 Trustee
250 North Parkway, Ste. 1
Jackson, TN 38305-2735
(731) 664-1313
Case 19-11200      Doc 39    Filed 12/11/20     Entered 12/11/20 09:06:58   Desc   Page 2
                                              of 2




CC:    Chapter 13 Trustee
KCK
       Debtors:
       Phillip Dotson & Trinetta Dotson
       5360 State Route 225
       Henderson, TN 38340

       Attorney for Debtors:
       CARL JEROME TEEL, JR.
       TEEL & MARONEY, PLC
       425 EAST BALTIMORE
       JACKSON, TN 38301
#402
